—Order, Supreme Court, New York County (Beatrice Shainswit, J.) entered on or about April 30, 1993, which denied defendant’s motion for vacatur of a default judgment entered against him, unanimously affirmed, with costs.
Defendant did not establish a reasonable excuse for his inaction in failing to answer the July 1992 summons and complaint or to move against the September 1992 default judgment until late February 1993. We also note that plaintiff has submitted sufficient evidence, in the form of monthly bank statements and correspondence to defendant, which shows that defendant was both a party to the loan and was aware of the specifics of this agreement. Defendant has not submitted any documentary evidence or affidavits which would cast doubt on the authenticity of plaintiffs evidence. Thus, the record shows that defendant’s allegation of forgery is without merit. Concur — Carro, J. P., Ellerin, Asch and Nardelli, JJ.